I N THE SUPREME COURT OF THE STATE O M N A A
                                                   F OTN



RE:     RULES O THE SUPREME COURT:
               F


                                           O R D E R
                                                                     -%, j ch.
                                                                      . .
                                                                      ,
                                                                       .,:   .
                                                                      L . ; ' Cz,
                                                                                   ;.,j&At:
                                                                                     f
                                                                                             .        apftey
                                                                                         t)F"REIME CO',a:i"i

PER CURIAM:

               P u r s u a n t t o t h e power p l a c e d i n t h i s C o u r t by A r t i c l e

VII,    S e c t i o n 2 , of t h e C o n s t i t u t i o n o f t h e S t a t e of Montana,

t h e Court h a s u n d e r t a k e n a s t u d y w i t h r e f e r e n c e t o t h e d i s q u a l i f i -

c a t i o n and s u b s t i t u t i o n of judges.         The C o u r t now p r o p o s e s t o

adopt t h e following r u l e :

               DISQUALIFICATION AND SUBSTITUTION O JUDGES
                                                  F

             Any j u s t i c e ,   judge, or j u s t i c e o f t h e p e a c e             m2st      n o t sit

o r a c t i n any a c t i o n o r p r o c e e d i n g :

               1.   To which he i s a p a r t y , o r i n which he i s i n t e r e s t e d ;

               2.   When he i s r e l a t e d t o e i t h e r p a r t y by c o n s a g u i n i t y

o r a f f i n i t y w i t h i n t h e s i x t h d e g r e e , computed a c c o r d i n g t o t h e

r u l e s o f law;

             3.     When he h a s been a t t o r n e y or c o u n s e l f o r e i t h e r p a r t y

i n t h e a c t i o n o r p r o c e e d i n g , o r when he r e n d e r e d or made t h e

judgment, o r d e r o r d e c i s i o n a p p e a l e d from;

             4.      I n a d i s t r i c t c o u r t , when a motion f o r a s u b s t i t u t i o n

of a judge h a s been f i l e d ,             I n a c i v i l c a s e , each adverse p a r t y

i s e n t i t l e d t o t w o s u b s t i t u t i o n s o f a judge.             In a criminal case,

t h e s t z t e and e a c h d e f e n d a n t i s e n t i t l e d t o one s u b s t i t u t i o n of

a j udqe   .
            A motion f o r s u b s t i t u t i o n of a judge s h a l l be made by

f i l i n g a w r i t t e n motion f o r s u b s t i t u t i o n r e a d i n g a s f o l l o w s :

"The undersigned hereby moves f o r s u b s t i t u t i o n o f a n o t h e r judge

f o r Judge                                      i n t h i s cause."             The c l e r k o f c o u r t

s h a l l immediately g i v e n o t i c e t h e r e o f t o a l l p a r t i e s and t o t h e
judge named i n t h e motion.                  Upon f i l i n g t h i s s a i d n o t i c e t h e

judge named i n t h e motion s h a l l have no f u r t h e r power t o a c t

i n t h e c a u s e o t h e r t h a n t o c a l l i n a n o t h e r judge, which he s h a l l

do f o r t h w i t h , and t o s e t t h e c a l e n d a r .

             When a, c a s e i s f iLed i.n a m u l t i - j u d g e d i s . t . r i c t , it slza3.l

be t h e d u t y o f t h e c l e r k o f c o u r t t o stamp t h e name o f t h e judge

to which t h e c a s e i s a s s i g n e d on t h e f a c e of t h e summons, o r d e r
t.o show c a u s e , o r informat.iorl and a l l c o p i e s t . h e r e o f .

             whenever a judge i s a s s i g n e d a c a s e f o r t e n c o n s e c u t i v e

d a y s and t h e a t t o r n e y s of r e c o r d on b o t h s i d e s have knowledge of

t h e assignment f o r t h a t p e r i o d of t i m e , and i f d u r i n g t h i s t i m e

no motion f o r s u b s t i t u t i o n o f a judge i s f i l e d a g a i n s t him, a11

r i g h t s t o move f o r s u b s t i t u t i o n o f a judge s h a l l be deemed waivecl

by a l l p a r t i e s , u n l e s s t h e p r e s i d i n g judge d i s q u a i i f i e s himself

t h e r e a f t e r i n which c a s e t h e r i g h t t o move f o r s u b s t i t u t i o n of a

judge i s r e i n s t a t e d and t h e t e n day              p e r i o d s t a r t s r u n n i n g anew,

             Whenever a n a c c e p t a n c e of j u r i s d i c t i o n i s f i l e d by a new

judge i t s h a l l be t h e d u t y of t h e c l e r k of c o u r t , f o r t h w i t h , t o

m a i l a copy t h e r e o f by c e r t i f i e d m a i l w i t h r e t u r n r e c e i p t r e -

quested, t o a l l a t t o r n e y s of record.                 S e r v i c e t h e r e o f may a l s o be

made by d e l i v e r y of a copy p e r s o n a l l y , o r by g e t t i n g a writzt-en

r e c e i p t from t h e a t t o r n e y s t h e r e f o r ,      Proof of s e r v i c e , however

made, s h a l l be s t a p l e d t o t h e a c c e p t a n c e of j u r i s d i c t i o n ,     so

served, i n s a i d f i l e ,

             5 % In a justice"               o o u r t , when e i t . h e r p a r t y makes an%

f i l e s an a f f i d a v i t t h a t he c a n n o t have a E a i r and i m p a r t i a l

t r i a l b e f o r e such j u s t i c e ,   by r e a s o n o f    the i n t e r e s t , prejudice

o r b i a s of t h e j u s t i c e .

             Each a d v e r s e p a r t y i s e n t i t l e d t o f i l e one such c l i s q u a l i -

f i c a t i o n in. a c i v i l o r criminal case.

             When such a d i s q u a l i f y i n g a f f i d a v i t i s f i l e d , t h e justice
named s h a l l have no f u r t h e r power t o a c t i n t h e c a s e , o t h e r

t h a n t o c a l l i n a n o t h e r j u s t i c e from t h e same c o u n t y , o r from

an a d j o i n i n g c o u n t y i f t h e r e i s no o t h e r j u s t i c e a v a i l a b l e i n

t h e same c o u n t y , t o h e a r t h e c a s e .

             6-    When he h a s been d i s q u a l i f i e d f o r c a u s e a s h e r e i n a f t e r

described :

            Whenever a p a r t y t o any p r o c e e d i n g i n any C o u r t makes

and f i l e s a t i m e l y and s u f f i c i e n t a f f i d a v i t t h a t a judge o r

j u s t i c e of t h e peace b e f o r e whom t h e m a t t e r i s pending h a s a

p e r s o n a l b i a s o r p r e j u d i c e e i t h e r a g a i n s t him o r i n f a v o r of any

a d v e r s e p a r t y , such judge o r j u s t i c e of t h e p e a c e s h a l i proceed

no f u r t h e r t h e r e i n , b u t a n o t h e r judge o r j u s t i c e of t h e peace

s h a l i be a s s i g n e d t o h e a r such d i s q u a l i f i c a t i o n p r o c e e d i n g by

t h e c h i e f j u s t i c e of t h e Supreme C o u r t , o r by a d i s t r i c t judger
i f t h e a f f i d a v i t i s a g a i n s t a j u s t i c e of t h e peace.          The a f f i -

d a v i t s h a l l s t a t e t h e f a c t s and t h e r e a s o n s f o r t h e b e l i e f t h a t

b i a s o r p r e j u d i c e e x i s t s , and s h a l l be f i l e d n o t l e s s t h a n twent:.y

d a y s b e f o r e t h e o r i g i n a l d a t e of t r i a l , o r good c a u s e s h a l l be

shown f o r f a i l u r e t o f i l e i t w i t h i n such t i m e ,           I t s h a l l be ac-

companied b y a c e r t i f i c a t e of c o u n s e l of r e c o r d s t a t i n g t h a t i S :

i s made i n good f a i t h .

             7.    When a new t r i a l i s o r d e r e d i n any c a s e , whether

by o r d e r of t h e d i s t r i c t c o u r t o r t h e Supreme C o u r t , e a c h a d v e r s e

p a r t y shal.1 be e n t i t l e d t o fi1.e one motion f o r s u b s t i t u t i o n o f

a judge i n t h e manner provided i n paragraph 4 , whether o r n o t

t h a t p a r t y h a s p r e v i o u s l y f i l e d motions f a r s u b s t i t u t i o n of a

judge.       Such motions must be f i l e d :

                      a,     I f t h e new t r i a l h a s been o r d e r e d by t h e d i s - "

t r i c t c o u r t , w i t h i n 1 0 d a y s a f t e r t h e t i m e f o r a p p e a l i n g t h e order

has elapsed,

                      b.     I f t h e new t r i a l h a s been o r d e r e d by t h e
Supreme C o u r t , w i t h i n 1 0 d a y s a f t e r n o t i c e of r e c e i p t o f t h e

r e m i t t i t u r h a s been r e c e i v e d by t h e r e s p e c t i v e p a r t i e s from

t h e c l e r k of t h e d i s t r i c t c o u r t .

             8.    The p r o v i s i o n s of t h i s r u l e s h a l l n o t a p p l y t o any

p e r s o n i n any c a u s e i n v o l v i n g a d i r e c t contempt of c o u r t

             if a p e r s o n i s charged w i t h i n d i r e c t contempt of c o u r t ,

t h e judge of t h e c o u r t a g a i n s t which t h e contempt i s a l l e g e d

t o have been committed s h a l l n o t i f y t h e c h i e f j u s t i c e of t h e

Supreme C o u r t , who s h a l l a p p o i n t a judge of a n o t h e r d i s t r i c t t o

h e a r and d e c i d e t h e c h a r g e ,

             9.    T h i s r u l e s u p e r s e d e s and i s t o be used t o t h e e x c l u -

s i o n of s e c t i o n s 93-901,       93-25106 ( 4 )   ,   93-2907,    93-63602 ( 2 ) and

95-1709,      K.C.M.      1947.

             I t i s t h e i n t e n t i o n o f t h e C o u r t t o make t h i s r u l e e f f e c -

t i v e on Ju1.y 1, 1 9 7 6 , i t t o a p p l y t o a l l a c t i o n s f i l e d on o r

af t o r t h a t date,

             I n o r d e r t h a t members of t h e benc:h           and b a r may have a n

o p p o r t u n i t y t o f a m i l i a r i z e themselves w i t h t h e r u l e I T SS ORDERED

t h a t a copy of t h i s o r d e r be p u b l i s h e d i n t h e Bar R u l l . e t i n of t.he

S t a t e Bar of Montana.            Should any member d e s i r e t o e x p r e s s h i s

views t h e r e o n t h e C o u r t w i l l be p l e a s e d t o a c c e p t any such comments,

i n w r i t i n g , f i l e d i n s i x c o p i e s w i t h t h e c h i e f j u s t i c e on o r b e f o r e

May 3.4,     1976.

             DATED t h i s 6 t h day of A p r i l , 1 9 7 6 .